                                                                                                                                                        A-Z Topics   Site Map     FOIA
                                                   Case 3:20-cv-00738-JAM Document 85-2 Filed 08/24/20 Page 1 of 1

                                                                                                                                      Search bop.gov



Home                    About Us               Inmates                 Locations                   Careers              Business           Resources                 Contact Us




 RRM NEW YORK
 A Residential Reentry Management (RRM) field office.



 100 29TH STREET                                                           County:             KINGS                                    How to send staff mail
 BROOKLYN, NY 11232                                                        Judicial Districts: Southern New York                        RRM Statistics
                                                                                               Eastern New York
                                                                                                                                        Driving Directions
 Email: CNK/CCM@bop.gov                                                                        District of New Jersey
                                                                                                                                        Job Vacancies
 Phone: 718-840-4219                                                       Region:             Northeast Region
 Fax:         718-840-4207




 How to send staﬀ mail
          Use this address when sending correspondence and parcels to staff:

                STAFF NAME
                RRM New York
                RESIDENTIAL REENTRY OFFICE
                P.O. BOX 329014
                BROOKLYN, NY 11232




 RRM Statistics

 22 total RRM field offices are in operation nationwide.
         List all RRM Locations
         Map all RRM Locations




 14,452 total federal offenders are managed by RRM field offices with a population breakdown that follows:

     No. of Inmates            Population Type

                        18      Juveniles
                  7,811         Home Confinement
                    577         Jail/Short-term
                    100         Long-term Boarders
                  5,946         Residential Reentry Centers




 Learn more about Residential Reentry Management Field Oﬃces




 About Us                    Inmates              Locations                      Careers                 Business                  Resources                Resources For ...
 About Our Agency            Find an Inmate       List of our Facilities         Life at the BOP         Acquisitions              Policy & Forms           Victims & Witnesses
 About Our Facilities        First Step Act       Map of our Locations           Explore Opportunities   Solicitations & Awards    News Stories             Employees
 Historical Information      Communications       Search for a Facility          Current Openings        Reentry Contracting       Press Releases           Federal Executions
 Statistics                  Custody & Care                                      Application Process                               Publications             Former Inmates
                             Visiting                                            Our Hiring Process                                Research & Reports       Media Reps
                             Voice a Concern




Contact Us FOIA No FEAR Act Privacy Policy Information Quality Website Feedback                                                                     .
USA.gov Justice.gov Open Government
